OPINION
DICE, Judge.
The conviction is for unlawfully transporting wine in a dry area; the punishment, a fine of $100.
The complaint, drawn under Arts. 666-3a(4) and 666-17(13), Vernon’s Ann.P.C., charged appellant with unlawfully transporting an illicit beverage, to-wit: wine, in a container to which no tax stamp showing payment of the tax due thereon to the state was affixed, while the information, drawn under Art. 666-4(b), P.C., charged appellant with unlawfully transporting an alcoholic beverage, to-wit: wine, in a dry area.
It is apparent that the complaint and the information do not charge the same offense. Such variance is fatal to the information and the conviction cannot stand. See: 30 Tex.Jur.2d 550, et seq., Sec. 12, Indictment and Information. Harden v. State, 62 Tex.Cr.R. 84, 136 S.W. 768.
The judgment is reversed and the cause is remanded.